Citation Nr: 1417061	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss, evaluated as noncompensable.

The Veteran appealed the noncompensable rating.  In a February 2012 letter the Veteran stated that he was seeking a 10 percent rating for his bilateral hearing loss.  By rating action in September 2012, the RO granted the Veteran a 10 percent rating, effective from April 18, 2012.  In an October 2012 letter the Veteran expressed satisfaction with the 10 percent rating assigned for bilateral hearing loss, but continued to disagree with the noncompensable rating assigned prior to April 18, 2012.   

With regard to increased rating claims, a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  In this case the Veteran has indicated otherwise.  As shown above, he has clearly articulated that he is currently only seeking a 10 percent rating for his bilateral hearing loss prior to April 18, 2012, and not seeking a rating in excess of 10 percent.  Accordingly, the issue on appeal is properly characterized as entitlement to an initial compensable rating for bilateral hearing loss prior to April 18, 2012. 

In January 2009 the Veteran stated that he no longer wanted a hearing before the Board.  There is no current hearing request outstanding.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a 10 percent rating for his bilateral hearing loss from the grant of service connection in September 2007 until the grant of a 10 percent rating on April 18, 2012.  

The Veteran submitted a September 13, 2007 private audiological evaluation report in support of his claim.  The findings of this private audiological report, if found to be acceptable for VA rating purposes, would tend to indicate that the Veteran was entitled to a compensable rating for his bilateral hearing loss at that time.  However, the private report does not indicate whether the Veteran's speech discrimination scores were based on the Maryland CNC test.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is required to seek clarification of a private examination report in "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Court held that this includes seeking clarification as to whether a private examiner used the Maryland CNC word list in performing speech recognition testing.  Under these circumstances, the RO must seek clarification from the private examiner regarding the testing methods used during the September 13, 2007 audiometric examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, contact Tulsa Hearing Technologies, to inquire as to what type of speech discrimination test was used during September 13, 2007 audiometric test, to specifically include whether the Maryland CNC word list was used in conducting the study.  All attempts to obtain this information should be documented in the claims folder.

2.  When the above action has been accomplished to the extent possible, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



